       Case: 1:20-cv-05085 Document #: 6 Filed: 09/21/20 Page 1 of 1 PageID #:21




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 SHAUN N. GABOR,

      Plaintiff,                                      Case No. 1:20-cv-05085

 v.                                                   Honorable John J. Tharp, Jr.

 GENERAL REVENUE                                      Honorable Sunil R. Harjani
 CORPORATION,                                         Magistrate Judge

 Defendant.

                                 NOTICE OF SETTLEMENT

        Plaintiff, SHAUN N. GABOR, hereby notifies the Court that Plaintiff and Defendant,

GENERAL REVENUE CORPORATION, have reached settlement, and are in process of

completing the settlement agreement and filing a stipulation of dismissal. The parties request

that the Court retain jurisdiction for any matter relating to completing the settlement

agreement and/or enforcing the settlement agreement.

DATED: September 21, 2020                         Respectfully submitted,

                                                  SHAUN N. GABOR

                                                  By: /s/ Joseph S. Davidson

                                                  Joseph S. Davidson
                                                  LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                  105 South Roselle Road
                                                  Suite 203
                                                  Schaumburg, Illinois 60193
                                                  +1 847-985-1100
                                                  jdavidson@fightbills.com
